Name: Commission Implementing Regulation (EU) 2016/1186 of 20 July 2016 amending for the 249th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law;  international trade
 Date Published: nan

 21.7.2016 EN Official Journal of the European Union L 196/44 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1186 of 20 July 2016 amending for the 249th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 15 July 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry under the heading Natural persons is deleted: Aschraf Al-Dagma (alias Aschraf Al Dagma). Address: Germany. Date of birth: 28.4.1969. Place of birth: (a) Abasan, Gaza Strip, Palestinian Territories, (b) Kannyouiz, Palestinian Territories. Nationality: Unresolved/Palestinian origin. Other information: (a) Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30.4.2000; (b) Associated with Ismail Abdallah Sbaitan Shalabi, Djamel Moustfa and Mohamed Abu Dhess. Date of designation referred to in Article 2a(4)(b): 23.9.2003.